323 F.2d 936
UNITED STATES of America, Appellee,v.Gerson NAGELBERG, Defendant-Appellant.
No. 47, Docket 28172.
United States Court of Appeals Second Circuit.
Argued Oct. 9, 1963.Decided Oct. 24, 1963.

Irwin Klein, New York City, for defendant-appellant.
Robert J. Geniesse, Asst. U.S. Atty. Southern Dist. of New York, New York City (Robert M. Morgenthau, U.S. Atty., and John S. Martin, Jr., Asst. U.S. Atty., on the brief), for appellee.
Before CLARK, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
On July 18, 1962, appellant withdrew an earlier plea of not guilty, and voluntarily entered a plea of guilty to all three counts of an indictment alleging narcotics violations.  Four months thereafter, following several adjournments of sentencing, he moved to withdraw the guilty plea on the grounds that he had subsequently cooperated with and been of assistance to governmental authorities.  Finding that such cooperation would not, by itself, justify withdrawal of the plea, Judge Murphy denied the motion.  Before appellant was finally sentenced to the statutory minimum of five years on each count (the sentences to run concurrently), and eight months after the entry of the plea of guilty, the motion was renewed on the same grounds, and was once again denied.


2
Appellant's willingness to be of assistance to the government is not a sufficient basis for permitting his plea of guilty to be withdrawn.  Furthermore, appellant has never denied his guilt nor asserted that his plea was improperly induced or extracted, United States v. Norstrand Corp., 168 F.2d 481 (2nd Cir. 1948), although an unusually long period of time elapsed between July 18, 1962, when the guilty plea was entered, and March 1963, the sentencing day.


3
We find no merit in appellant's other contentions.  The judgment of conviction is affirmed.